UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6277


ANGELO APPLEWHITE,

                     Petitioner - Appellant,

              v.

LARRY DAIL,

                     Respondent - Appellee.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-hc-02005-D)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Angelo Applewhite, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angelo Applewhite seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2254 (2012) petition.         We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on January 4, 2019. Thus,

Applewhite had until February 4, 2019, * to file a notice of appeal. Applewhite’s notice

of appeal was filed, at the earliest, on February 7, 2019. See Houston v. Lack, 487 U.S.

266, 276 (1988) (holding that pro se prisoner’s notice of appeal is considered filed

moment it is delivered to prison authorities for mailing to court). Because Applewhite

failed to file a timely notice of appeal or obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss the appeal. We deny

Applewhite’s motion for permission to appeal sentence modification under 18 U.S.C.

§ 3582(c)(2) (2012), and dispense with oral argument because the facts and legal




       *
        The 30-day appeal period expired on Sunday, February 3. The notice of appeal
was, therefore, due on the next business day. See Fed. R. App. P. 26(a)(1)(C).


                                              2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                        DISMISSED




                                         3